DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 4/20/2022 have been received and fully considered.  Claims 1-2, 4-7, 9-21 are pending.  Claims 3 and 8 are cancelled and claims 1 and 4 are amended.  Claims 1-2, 4-7, 9-21 are now under consideration.

Response to Arguments
Regarding applicant’s argument that the inlet and outlet of the SCM module of VerMurlen are outside the water heater the examiner notes that while the cartridge is outside of the water heater for easy replacement the inlet and outlet are pointing into where the cartridge would be attached to the water heater (see figure G cartridge 10) and although part of the tubing of 10 (of VerMurlen) might be outside the water heater part of it would inherently go into the water heater where the parts of 10 that go into the water heater (as in Trant where the inlet and outlet of the SCM cartridge are inside the water heater) would be considered the inlet and outlet of the SCM cartridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trant et al (US PG Pub. No. 2020/0308036) in view of Kameyama et al (US PG Pub. No. 2018/0172314) and VerMurlen et al (US PG Pub. No. 2013/0118987).
Regarding claim 1:
	Trant teaches a tankless water heater comprising: a source of heat (burner within space by 128); a scale control module (SCM, 117) for treating supply water to generate treated water with reduced scale-forming characteristics compared to the supply water (see paragraph 4), the scale control module including a SCM inlet (136) adapted to receive the supply water and a SCM outlet (137) for delivering the treated water from the scale control module; a heat exchanger (138) having a water inlet (104 into heat exchanger) in fluid communication with the SCM outlet to receive the treated water (see figure 1), the heat exchanger adapted to transfer heat from the source of heat to the treated water as the treated water flows through the heat exchanger to generate heated treated water, the heat exchanger including a water outlet (outlet to 115) for delivery of the heated treated water; and a cabinet (cabinet of 100, see figure 1) defining an interior space which encloses at least a portion of the heat exchanger (see figure 1), wherein the SCM inlet and the SCM outlet are within the interior space (see figure 1), and wherein the source of heat includes a gas burner (see figure 1) generating products of combustion and the heat exchanger includes a plurality of tubes through which the treated water flows and over which the products of combustion flow (see figure 1) and the cabinet includes a wall.
	Trant fails to specifically disclose the heat exchanger has finned tubes and disclose the scale control module is rigidly mounted to the wall, the scale control module includes a SCM cartridge in which the supply water is treated, the SCM cartridge being external to the cabinet and a SCM connector including the SCM inlet and the SCM outlet and a SCM cartridge that is removably mounted to the SCM connector.
	Kameyama teaches a tankless water heater similar to Trant including fins (3b) on the heat exchanger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trant with the teachings of Kameyama to include fins in order to increase the heat exchanger between the tubes and combustion gases.
	VerMurlen teaches a tankless water heater (see paragraph 137) including a descaling device (cartridge 80) similar to Trant including the scale control module includes a cartridge (80) being externally attached to a water heater through a SCM connector/base (see paragraphs 80-81).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trant with the teachings of VerMurlen to include the cartridge and base externally connected to the water heater in order to be able to readily and easily replace the cartridge when it is spent (see VerMurlen paragraph 81)

Regarding claim 5:
	Trant modified above teaches the SCM cartridge includes one or more ramped surfaces detachably engageable with the SCM connector (see top of 80 of VerMurlen as modified above where there is an inclined notch for use with connecting with the base).

Regarding claim 6:
	Trant modified above teaches the SCM connector is secured to an outer surface of the cabinet (see claims 2-4 addressed above).

Regarding claim 7:
	Trant modified above teaches the SCM connector includes a flange (the base must inherently be attached to the water heater either by being integral/welding or mounting using screws or the like either way being art equivalent means where the mounting using screws would include a flange), wherein the SCM inlet and the SCM outlet extend outwardly from a first side of the flange into the interior space (as the cartridge must be connected to these lines), and wherein the SCM cartridge is removably mounted to a second side of the flange opposite the first side (See figure G of VerMurlen modified above where the inlet and outlet lines would stick out the top and would be connected to inlet and outlet lines on the other side of the base).

Regarding claim 9:
	Trant modified above teaches wherein the scale control module includes a mounting flange for securing the scale control module to the cabinet (see claim 7 addressed above).

Regarding claim 11:
	Trant modified above teaches a tee communicating with the SCM outlet (see figure 1 where there is a T shaped branch after the outlet).

Regarding claim 12:
	Trant modified above teaches all of the above except the heat exchanger is a first heat exchanger, the tankless water heater further comprising a second heat exchanger in communication with the first heat exchanger.
	Kameyama teaches two heat exchangers (3 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trant with the teachings of Kameyama to include two heat exchangers in order to remove the latent heat from the combustion gas as well.

Regarding claim 13:
	Trant modified above teaches the heat exchanger is fully enclosed within the interior space (see figure 1).

Regarding claim 14:
	Trant modified above teaches the heat exchanger and the source of heat are fully enclosed within the interior space (see figure 1).

Regarding claim 15:
	See claims 1, 2, and 4 addressed above.

Regarding claim 16:
	See claim 5 addressed above.

Regarding claim 17:
	See claim 9 addressed above.
 
Regarding claim 18:
	See claims 2-4 addressed above.
 
Regarding claim 19:
	See claim 7 addressed above.
 
Regarding claim 20:
	See claim 13 addressed above.

Regarding claim 21:
	See claim 14 addressed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trant in view of Kameyama as applied to claim 1 above, and further in view of Greene et al (US Patent No. 5,662,779).
Regarding claim 10:
	Trant modified above teaches a second conduit communicating between the SCM outlet (see figure 1) and the water inlet of the heat exchanger.
	Trant fails to disclose a first conduit communicating between a water supply inlet of the tankless water heater and the SCM inlet.
	Greene et al teaches a water heater similar to Trant including a first conduit (44) communicating between a water supply inlet (40) of the tankless water heater and the SCM inlet (46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trant with the teachings of Greene to include the filter be after the cold water inlet instead of after the hot water outlet in order to remove scale as it comes into the system to prevent the scale from building up in the first place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762